Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147515 & (81)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  _____________________________________                                                                    Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                    SC: 147515                      Bridget M. McCormack
  In re COH, ERH, JRG, KBH, Minors.                                 COA: 309161                           David F. Viviano,
                                                                    Muskegon CC Family                                Justices
  ______________________________________/                           Division: 08-036989-NA

          On order of the Court, the motion to intervene is GRANTED. The application for
  leave to appeal the June 25, 2013 judgment of the Court of Appeals is considered, and it
  is GRANTED. The parties shall include among the issues to be briefed: (1) whether the
  Court of Appeals erred in holding that there is a preference for relatives under MCL
  712A.19c(2) when a circuit court decides whether to create a juvenile guardianship after
  parental rights have been terminated; (2) if such a preference exists, whether the paternal
  grandmother was entitled to that preference where her son’s parental rights to the
  children had been terminated; (3) whether the Court of Appeals erred by not applying a
  clear error standard of review to the Muskegon Circuit Court Family Division’s
  determination of the children’s best interests pursuant to MCL 712A.19c; (4) whether the
  circuit court erred by using the best interests factors enumerated in MCL 722.23 of the
  Child Custody Act in deciding whether to grant the petition for a juvenile guardianship;
  and (5) whether the Court of Appeals erred by reversing the circuit court on the ground
  that it was improper to compare the foster parents with the proposed guardian, or erred on
  any other basis.

          The Clerk of the Court is directed to place this case on the December 2013 session
  calendar for argument and submission. Appellant Department of Human Services’ brief
  and appendix must be filed no later than November 4, 2013. Appellee Lori Scribner’s
  brief and appendix, if appellee chooses to submit an appendix, must be filed no later than
  November 25, 2013. Intervenor Michigan Children’s Institute’s brief must be filed no
  later than November 25, 2013.

          The Children’s Law Section and the Family Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae. Amicus curiae briefs are to be filed no later than December
  2, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2013
         s1001
                                                                               Clerk